DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending, of which claims 1 and 5 are independent.  Claims 1 and 5 were amended, and claim 11 was newly presented.

Response to Arguments
Applicant’s arguments, see AFCP 2.0, filed 2/28/2022, with respect to the rejections of the Final office action mailed 12/27/2021 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Xiangyu Yue, et al., "A LiDAR Point Cloud Generator: from a Virtual World to Autonomous Driving," discloses extracting annotated LiDAR point clouds from a game virtual world. Users can build different scenarios to test and improve the LiDAR based learning algorithms for autonomous driving. The algorithms based on user created scenes being used to train a neural network. (Figs. 1 and 4, and p. 3 column 2 describing user created in-game scenes). 

Lee et al., US Patent Application Publication No. 2019/0340775 discloses collecting data with RADAR in addition to LiDAR to provide a combination of image data that may be weighted depending on which is most accurate. This is especially important for detection beyond the LiDAR range.
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claims, including the further limitations:
(Claims 1 and 5) “determining a number of obstacles to be simulated at a position to be simulated based on the data of simulation position of the acquisition vehicle, wherein a point cloud is retrieved based on the data of simulation position of the acquisition vehicle, and a number of the obstacles in the retrieved point cloud is determined as the number of obstacles to be simulated;… acquiring a position distribution of the selected number of obstacles to be simulated for the position to be simulated based on the real labeling data of the selected obstacles to be simulated” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/Examiner, Art Unit 2148